DETAILED ACTION
This office action is in response to application 16/460,086, filed on 07/02/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1
“an interface configured to receive a configuration for the autonomous vehicle”. Examiner interprets an interface as a built-in keyboard, touch screen, set of buttons, other user input mechanism, personal electronic device belonging to a vehicle occupant such as a smart watch or smart phone as outlined in P. [0031] or a gesture-based interface such as a camera as outlined in P. [0038].
Regarding claim 13
“an interface configured to receive feedback from an occupant of the autonomous vehicle regarding the operation”. Examiner interprets an interface as a built-in keyboard, touch screen, set of buttons, other user input mechanism, personal electronic device belonging to a vehicle occupant such as a smart watch or smart phone as outlined in P. [0031] or a gesture-based interface such as a camera as outlined in P. [0038].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagy et al. (US 20170369052), hereinafter Nagy.

	Regarding claim 1, Nagy discloses a system for an autonomous vehicle, the system comprising:
(see at least Nagy P. [0031]: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver.  The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receives information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.  The HMI 22 provides suitable input mechanisms, such as a button, a touch-screen display having menu options, voice recognition, etc., for receive inputs from the driver that may be used by the electronic controller 12 to control the vehicle 11.”); and
a controller configured to operate the autonomous vehicle based on the configuration (see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”),
wherein the controller is configured to obtain an update to the configuration and to operate the autonomous vehicle based on the update (see at least Nagy P. [0047]: “In some embodiments, the driver profile 29 is updated (adjusted) by replacing existing settings with new settings, which are based on the driving style as most recently determined.  In other embodiments, the driver profile 29 is updated by making incremental adjustments based on the driving style as most recently determined.”).

Regarding claim 2, Nagy discloses the system of claim 1.
(see at least Nagy P. [0046]: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18.  The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers.  Such data includes, for example, an average following distance, a minimum following distance, a maximum lateral acceleration, an average lateral acceleration, a maximum longitudinal acceleration, an average longitudinal acceleration, and other aspects of vehicle control.  This data is recorded in the memory 26 of the electronic controller 12.”; P. [0047]: “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver.”; P. [0048]: “As noted above, the autonomous vehicle control system 10 uses the driver profile 29 to control the autonomous vehicle 11.  Accordingly, the electronic controller 12 controls the autonomous vehicle 11 to drive in ways that mimic, or at least are based on, the driver's style.”).

Regarding claim 3, Nagy discloses the system of claim 2.
Nagy further discloses wherein the feedback comprises explicit feedback (see at least Nagy Figs. 4 and 5; P. [0051]: “In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings.  For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode.  The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.”), implicit feedback, or a combination thereof.

Regarding claim 5, Nagy discloses the system of claim 2.
Nagy further discloses wherein the feedback comprises text input, tactile sensor input (see at least Nagy Fig. 4; P. [0051]: “The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.  The dial control 58 receives driver preference input regarding how sporty or aggressively the autonomous vehicle 11 should operate in general.  The slider controls 56 and dial control 58 may allow the driver to make smooth and continuous adjustments of values (e.g., acceleration values, gap size values, and the like) or may allow to driver to select from a number of discrete values within a range.” *Examiner interprets touch screen input to be exemplary of tactile sensor input.), audio input, or any combination thereof by an occupant of the autonomous vehicle.

Regarding claim 6, Nagy discloses the system of claim 1.
Nagy further discloses wherein the controller is configured to obtain the update by receiving the update over-the-air, hardwired, via a user equipment (see at least Nagy Fig. 4; P. [0051]: “The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.  The dial control 58 receives driver preference input regarding how sporty or aggressively the autonomous vehicle 11 should operate in general.  The slider controls 56 and dial control 58 may allow the driver to make smooth and continuous adjustments of values (e.g., acceleration values, gap size values, and the like) or may allow to driver to select from a number of discrete values within a range.”), or any combination thereof.

Regarding claim 7, Nagy discloses the system of claim 1.
Nagy further discloses wherein the configuration is user-specific, the update is user- specific, or both the configuration and the update are user-specific (see at least Nagy P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29.”; P. [0039]: “Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.”).

Regarding claim 9, Nagy disclose the system of claim 1.
Nagy further discloses wherein the configuration comprises a performance profile and an economy profile (see at least Nagy P. [0045]: “A new profile may be pre-populated with example settings and preferences (based on, for example … maximum fuel economy)”; P. [0047]: “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver.  The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive.”).

Regarding claim 10, Nagy discloses the system of claim 1.
Nagy further discloses wherein the controller is configured to receive a driving preference from an occupant of the autonomous vehicle and generate the update based on the driving preference (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”).

Regarding claim 11, Nagy discloses the system of claim 10.
Nagy further discloses wherein the driving preference comprises a fuel usage preference, a speed preference (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”), a toll preference, or any combination thereof.

Regarding claim 12, Nagy discloses the system of claim 1.
Nagy further discloses wherein the configuration configures behavior of the autonomous vehicle with respect to acceleration from stoplights, with respect to following distance, with respect to deceleration (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”), with respect to cornering, or any combination thereof.

Regarding claim 13, Nagy discloses a system for an autonomous vehicle, the system comprising: 
a controller configured to operate the autonomous vehicle (see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”); and
an interface configured to receive feedback from an occupant of the autonomous vehicle regarding the operation (see at least Nagy P. [0031]: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver.  The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receives information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.  The HMI 22 provides suitable input mechanisms, such as a button, a touch-screen display having menu options, voice recognition, etc., for receive inputs from the driver that may be used by the electronic controller 12 to control the vehicle 11.”),
wherein the controller is configured to respond to the occupant regarding the feedback (see at least Nagy P. [0031]: “The HMI 22 is electrically coupled to the electronic controller 12 and … provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.”; P. [0032]: “In some embodiments, the HMI 22 includes a graphical user interface (GUI) (for example, generated by the electronic processor 24, from instructions and data stored in the memory 26, and presented on the display screen) that enables a user to interact with the autonomous vehicle control system 10.  The HMI 22 may also provide output to the driver such as a chime, buzzer, voice output, or other suitable sound through a speaker included in the HMI 22 or separate from the HMI 22.  In some embodiments, HMI 22 provides haptic outputs to the driver by vibrating one or more vehicle components (e.g., the vehicle's steering wheel and the driver's seat), such as through the use of a vibration motor.  In some embodiments, HMI 22 provides a combination of visual, audio, and haptic outputs.”).

Regarding claim 14, Nagy discloses the system of claim 13.
Nagy further discloses wherein the operating comprises the controller generating an alert to be transmitted from the autonomous vehicle (see at least Nagy P. [0032]: “The HMI 22 may also provide output to the driver such as a chime, buzzer, voice output, or other suitable sound through a speaker included in the HMI 22 or separate from the HMI 22.  In some embodiments, HMI 22 provides haptic outputs to the driver by vibrating one or more vehicle components (e.g., the vehicle's steering wheel and the driver's seat), such as through the use of a vibration motor.”).

Regarding claim 16, Nagy discloses the system of claim 13.
Nagy further discloses wherein the feedback comprises a query regarding a system or component of the autonomous vehicle (see at least Nagy Fig. 6; P. [0053]: “In another embodiment, the autonomous vehicle control system 10 receives driver feedback inputs in response to particular maneuvers performed by the autonomous vehicle 11.  For example, as illustrated in FIG. 6, the electronic controller 12, using a feedback request screen 62, prompts for driver feedback input after autonomously performing a maneuver (e.g., overtaking another vehicle, turning, lane changes, turning at crossroads, merging into traffic at highways, and the like).”).

Regarding claim 17, Nagy discloses the system of claim 13.
Nagy further discloses wherein the feedback comprises a complaint regarding operation of the autonomous vehicle (see at least Nagy P. [0054]: “In another embodiment, illustrated in FIG. 7, the electronic controller 12, using a rating request screen 64, prompts for driver rating inputs in response to particular maneuvers performed by the autonomous vehicle 11.  The electronic controller 12 receives a driver rating input indicating an approval of the autonomous maneuver or a rejection of the autonomous maneuver (e.g., yes/no, thumbs up/thumbs down, etc.).”).

Regarding claim 20, Nagy discloses the system of claim 13.
Nagy further discloses wherein the responding is based on communicating with a remote agent (see at least Nagy Fig. 1, #32, #34, and #36; P. [0050]: “Accordingly, exemplary embodiments of the autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs).”; P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29.  The profile server 34 reads and writes such information to and from the profile database 36.  In the illustrated embodiment, the profile database 36 is a database housed on a suitable database server and accessible by the profile server 34 and other systems (not shown) over the communications network 32.”; P. [0037]: “The profile server 34 is also communicatively coupled to the communications network 32.”; P. [0036]: “The communications network 32 may include one or more cellular networks (e.g., long term evolution (LTE), Time Division Multiple Access (TDMA), and Code Division Multiple Access (CDMA)), land-mobile radio networks, and other local and wide area data networks (e.g., Worldwide Interoperability for Microwave Access (WiMax)).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Al-Dahle et al. (US 20180208209), hereinafter Al-Dahle.

	Regarding claim 4, Nagy discloses the system of claim 3.
	Nagy further teaches wherein the implicit feedback is based on monitoring driver actions with a camera (see at least Nagy P. [0049]: “In some embodiments, the autonomous vehicle control system 10 may detect the driver's current activity (e.g., for example, using an interior camera system, using the HMI 22, or through other suitable mechanisms) and modify the control of the autonomous vehicle 11 accordingly.”).
	Nagy does not explicitly teach wherein the implicit feedback comprises facial expression, posture, gripping, or a combination thereof by an occupant of the autonomous vehicle.
	In the same field of endeavor, Al-Dahle teaches wherein the implicit feedback comprises facial expression, posture (see at least Al-Dahle P. [0030]: “In some embodiments, the ANS 110 can monitor stress levels of one or more occupants based on monitoring one or more observable features of one or more occupants, including one or more of occupant eye movement, occupant body posture, occupant body gestures, occupant pupil dilation, occupant eye blinking, occupant body temperature, occupant heartbeat, occupant perspiration, occupant head position, etc. Based on monitoring a stress level of one or more occupants, also referred to herein as occupant feedback, the ANS 110 can determine adjustments, also referred to herein as updates, of one or more comfort profiles according to which the ANS 110 can generate control element signals to cause control elements 112 to navigate the vehicle 100 along a particular driving route.”), gripping, or a combination thereof by an occupant of the autonomous vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of receiving autonomous vehicle passenger feedback by analyzing a passenger’s posture via an in-vehicle camera as taught by Al-Dahle in the autonomous vehicle profile generation system which analyzes passengers via an in-vehicle camera as taught by Nagy 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Boroditsky et al. (US 20160026182), hereinafter Boroditsky.
	
Regarding claim 8, Nagy discloses the system of claim 1.
Nagy does not explicitly teach wherein the configuration is group-specific, the update is group-specific, or both the configuration and the update are group-specific.
In the same field of endeavor, Boroditsky teaches wherein the configuration is group-specific, the update is group-specific, or both the configuration and the update are group-specific (see at least Boroditsky P. [0039]: “In some embodiments, the vehicle to which the driving profile is downloaded includes a plurality of vehicles, each of which is configured for autonomous driving.  In such embodiments, each of the plurality of vehicles may be configured to drive in the same style.  Thus, in some embodiments, one single driving profile may be downloaded from the automotive cloud to a plurality of autonomously driven vehicles.  For example, each vehicle in a fleet of vehicles may be configured to drive autonomously in the same manner (e.g., a manner that is imitative of the driving style of a specific driver) since each of the vehicles utilizes the same driving profile.  As such, the fleet of vehicles may be configured to participate in a platooning trip.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the group-specific autonomous driving configuration of Boroditsky in the system with autonomous driving configuration in order to configure a fleet of autonomous vehicles to operate as a platoon (Boroditsky P. [0039]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of May (US 20190147260), hereinafter May.

Regarding claim 15, Nagy discloses the system of claim 14.
Nagy does not explicitly teach wherein the feedback comprises a request for further information regarding the alert.
In the same field of endeavor, May teaches wherein the feedback comprises a request for further information regarding the alert (see at least May P. [0065]: “The alert 95 in this example has a prompt to allow the user to tap for more information.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle driving profile with passenger feedback of Nagy with the alert information of May in order to allow a user to incorporate additional information into their feedback about the autonomous vehicle driving profile and thereby allow autonomous vehicles to better detect hazards and increase their ability to protect passengers (May P. [0116]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Castro et al. (US 20190270408), hereinafter Castro.

Regarding claim 18, Nagy discloses the system of claim 17.
Nagy does not explicitly teach wherein the complaint identifies an error in the operation of the autonomous vehicle.
In the same field of endeavor, Castro teaches wherein the complaint identifies an error in the operation of the autonomous vehicle (see at least Castro P. [0010]: “The AV can further include a passenger feedback system, which can include a control interface connected to the control system of the AV, and one or more feedback devices to generate remote assist feedback for one or more passengers of the AV. The feedback devices can be operated by a feedback controller, which can detect a remote assist trigger, corresponding to a remote assist event, from the control system of the AV. The feedback controller can further initiate a feedback mode using the feedback devices to enable interaction between the passengers of the AV and a remote operator.”; P. [0013]: ” As provided herein, the remote assist event can correspond to a perception fault, a connectivity fault, a mechanical fault, a motion planning fault, a routing fault, etc.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle feedback system of Nagy with the autonomous vehicle error feedback of Castro in order to provide reassurance to autonomous vehicle passengers and promote ubiquity of autonomous vehicle usage (Castro P. [0016]).

Regarding claim 19, Nagy teaches the system of claim 18.
Nagy further teaches wherein the complaint identifies a desired change in configuration of the autonomous vehicle (see at least Nagy P. [0054]: “The electronic controller 12 may also receive driver rating inputs rating the style of individual aspects of the maneuver (e.g., whether the acceleration should be gentler or sportier, or whether the gap size should be tighter or wider).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662